USDC IN/ND case 2:18-cr-00066-PPS-APR document 136 filed 12/11/20 page 1 of 8


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
              Plaintiff,                  )
                                          )
v.                                        )       Cause No. 2:18-CR-66-PPS
                                          )
EDWARD KERR,                              )
                                          )
              Defendant.                  )

                                OPINION AND ORDER

       This matter is before me on Edward Kerr’s pro se Motion for Compassionate

Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). [DE 120]. Kerr is a 57-year-old male

who suffers from asthma. [DE 122.] He is currently incarcerated at FCI Morgantown in

West Virginia, which the government has represented to the court had no current cases

of COVID-19 as of August 31, 2020 [DE 123]. But Kerr asserts in his recent letter that

there were at least 90 documented cases as of December 3, 2020. [DE 135.] The issue is

fully briefed, and for the reasons set forth below, the motion for compassionate release

is denied.

                                       Background

       Let’s begin by looking at the procedural background of this case. On June 20,

2018, Kerr was charged in an eleven-count indictment with conspiracy to commit health

care fraud (18 U.S.C. § 371), health care fraud (18 U.S.C. § 1347), and forfeiture (18

U.S.C. § 982(a)(7) and 28 U.S.C. §2461(c)). [DE 1.] A total of $2,022,185 in fraudulent

claims were submitted to Medicare for medically unnecessary ambulance transports of
USDC IN/ND case 2:18-cr-00066-PPS-APR document 136 filed 12/11/20 page 2 of 8


five Medicare beneficiaries, of which Medicare paid out $757,499.06. [DE 58.] Kerr

pleaded guilty on April 24, 2019, to Count I, Conspiracy to Commit Health Care Fraud

in violation of 18 U.S.C. § 371. Kerr’s final offense level was 23 and he had a criminal

history category of I, with a guideline range of 46-57 months. [DE 109.] On October 4,

2019, I sentenced Kerr to 37 months imprisonment, followed by one year of supervised

release and ordered him to pay $757,499.06 in restitution. [DE 113.] Kerr is currently

serving his sentence at FCI Morgantown with a projected release date of July 18, 2022.

[DE 120.]

       In support of his motion, Kerr argues the COVID-19 pandemic is an

extraordinary and compelling reason to consider a reduction in his sentence, that prison

conditions do not allow for preventing the transmission of the disease, incarcerated

individuals are at special risk of infection given their living situations, the largest

outbreaks are tied to prisons and that “everyday the Defendant spends in Morgantown

raises the risk he will be infected with the virus.” [DE 120 at 7.] Kerr identifies his

asthma as a health concern and that the CDC recognized that the cumulative effects of

asthma put him at high risk. Id. Additionally, he provided his medical records which

support that he suffers from asthma as well as emphysema/COPD. [DE 122.]

                                         Discussion

       The instant request is for compassionate release under the First Step Act. Kerr

bears the burden of showing he is entitled to compassionate release. See United States v.

Greenhut, No. 2:18-CR-00048-CAS-1, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31. 2020).



                                         Page 2 of 8
USDC IN/ND case 2:18-cr-00066-PPS-APR document 136 filed 12/11/20 page 3 of 8


Compassionate release is “an extraordinary and rare event.” United States v. Mangarella,

3:06-cr-151-FDW-DCK-3, 2020 WL 1291835, at *2-3 (W.D.N.C. Mar. 16, 2020).

        Kerr has fully exhausted his administrative remedies and so the matter is now

properly before me. See 18 U.S.C. § 3582(c)(1)(A). The First Step Act provides that the

Court may reduce the term of imprisonment after considering the factors set forth in

section 3553(a), if it finds that “extraordinary and compelling reasons warrant such a

reduction” and that such a reduction “is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). In other words, the

compassionate release statute directs me to make three considerations: (1) whether a

reduction is consistent with the factors listed in section 3553(a); (2) whether

extraordinary and compelling reasons warrant a sentence reduction; and (3) whether a

reduction would be consistent with the Sentencing Commission’s policy statements. All

three considerations weight against release in this case.

   I.      Section 3553(a) Factors

        The section 3553(a) factors, which are well-known by this point, include the

nature and circumstances of the offense and history and characteristics of the

defendant; the need for the sentence to reflect the seriousness of the offense, afford

adequate deterrence to criminal conduct, and protect the public from further crimes of

the defendant; and the kinds of sentences and sentencing range for the applicable

category of offense committed. 18 U.S.C. § 3553(a). The government argues that the

section 3553(a) factors weigh against reduction in sentence in Kerr’s case, and I agree.



                                        Page 3 of 8
USDC IN/ND case 2:18-cr-00066-PPS-APR document 136 filed 12/11/20 page 4 of 8


         Kerr pleaded guilty to health care fraud and I sentenced him to 37 months in

prison, and that was a below-Guideline sentence. The case was a serious one involving

a substantial breach of trust and an abuse of the Medicare system. There was over

$700,00 in ill-gotten gains as reflected in the large restitution order. Kerr states he has no

disciplinary actions in prison, and the only documentation in the record that supports

this is a line on a print-out provided by the prison which states “good conduct time

release” for his projected release. [DE 123-3.] But as his release date is July 2022, Kerr

has a significant portion of his sentence left to serve. The Section 3553(a) factors of

punishment, deterrence, and promotion or respect for the law do not warrant release in

this case. See, e.g., United States v. Marquis Medellin, 2020 WL 4048139, 2:15-cr-72-PPS

(N.D. Ind. July 20, 2020) (denying request for compassionate release based in part on the

severity of the offense); United States v. Morales, No. 3:19-CR-00121 (KAD), 2020 WL

2097630, at *4 (D. Conn. May 1, 2020) (denying motion for compassionate release where

underlying offense was dangerous, finding “[n]or does the sentence of ‘time served’

achieve the goals of sentencing or otherwise find the proper balance of the Section 3553

sentencing factors.”).

   II.      Whether Extraordinary and Compelling Reasons Warrant a Sentence
            Reduction

         In turning to whether there are “extraordinary and compelling reasons [that]

warrant such a reduction” and “that such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission” 18 U.S.C. § 3582(c)(1)(A), I

note that the pertinent policy statement is set forth in the United States Sentencing


                                         Page 4 of 8
USDC IN/ND case 2:18-cr-00066-PPS-APR document 136 filed 12/11/20 page 5 of 8


Guidelines (USSG) § 1B1.13. This would allow me to reduce Kerr’s sentence if I

determined extraordinary and compelling reasons warrant the reduction, Kerr is not a

danger to the safety of any person or the community, and the reduction is consistent

with the policy statement. USSG § 1B1.13. The Sentencing Commission also provided

specific examples of what constitutes an extraordinary and compelling circumstance,

which include, inter alia: the defendant is suffering from a terminal illness; the

defendant is suffering from a serious physical or medical condition that substantially

diminishes the ability of the defendant to provide self-care within the environment of a

correctional facility; or other reasons as determined by the Director of the BOP. USSG §

1B1.13 cmt. n. 1.

       Here, Kerr’s health issues by themselves do not constitute extraordinary or

compelling reasons to reduce his sentence. As the court in United States v. Ayon-Nunez,

No. 1:16-CR-00130-DAD, 2020 WL 704785, at *2-3 (E.D. Cal. Feb. 12, 2020) reasoned in

rejecting a claim for compassionate release from a defendant suffering from severe back

injuries and epilepsy:

              To be faithful to the statutory language requiring ‘extraordinary
              and compelling reasons,’ it is not enough that Defendant suffers
              from . . . chronic conditions that [he] is not expected to recover
              from. Chronic conditions that can be managed in prison are not a
              sufficient basis for compassionate release.

Kerr’s motion only specifically mentions asthma and supports this with his medical

records. [DE 122.] The government asserts that his asthma is well-controlled and does

not constitute an extraordinary and compelling factor outweighing the 3553(a) factors.

[DE 123.] Kerr’s medical records show his asthma is well controlled with inhalers. One

                                        Page 5 of 8
USDC IN/ND case 2:18-cr-00066-PPS-APR document 136 filed 12/11/20 page 6 of 8


physician noted he “was given inhalers” for his asthma which helps when he wakes up

about “once a month gasping for breath and he uses [] inhalers which helps him.” [DE

122 at 2.] The chart provided by the prison does not show any emergency visits to a

medical professional. [DE 123-3.] Respectfully, I find Kerr’s maladies are common and

treatable, and I have nothing before me that shows his health conditions affect his

ability to provide self-care in the institution and therefore would not, by themselves,

justify release. See, e.g., United States v. Carpenter, No. 2:14-cr-309-GEB, 2019 WL

7631396, at *2 (E.D. Cal. Dec. 23, 2019) (denying compassionate release where the

records “evince that [the prisoner’s] medical conditions are not life-threatening and

should not limit her self-care ability.”); United States v. Willis, 382 F.Supp.3d 1185, 1188

(D. N.M. 2019) (quotation omitted) (“In exercising discretion under § 3553(a) and the

First Step Act, most courts treat compassionate release due to medical conditions as . . .

a rare event.”); United States v. Dusenbery, No. 5:91-cr-291, 2019 WL 6111418, at *2 (N.D.

Ohio Nov. 18, 2019) (denying compassionate release to defendant suffering from

multiple conditions, including potential kidney failure, because they did not “impair his

ability to provide self-care within the correctional facility.”).

       The central question is really whether Kerr’s health, along with the enhanced risk

of contracting COVID-19 at Morgantown FCI, justifies release. Even considering Kerr’s

asthma during the COVID-19 pandemic, it still does not meet the extraordinary and

compelling standard in this case. While the CDC guidance provides that people with

moderate to severe asthma may be at higher risk of getting very sick from COVID-19, it

lists a number of precautionary steps such as having a month supply of medication on

                                         Page 6 of 8
USDC IN/ND case 2:18-cr-00066-PPS-APR document 136 filed 12/11/20 page 7 of 8


hand, wash hands, avoid close contact, wear masks, and avoid travel. 1 The medical

records indicate that Kerr’s asthma is under control and Kerr is a relatively young man

who seems to be in relatively good health overall and suffers from a common

underlying condition.

       According to the government, at the time of its response, there were no current

cases of COVID-19. [DE 123.] But according to Kerr in his letter of December 3, 2020, he

reported that Morgantown recorded over 90 new cases in four days. [DE 135.] After

checking the BOP’s website, I note that 121 inmates and 8 staff have tested positive, 5

inmates and 7 staff have recovered. 2 With the increased rate of COVID-19 at

Morgantown, I consider what precautions the facility is taking. The government states

that Morgantown is providing weekly testing, allows for limited gatherings, all staff

and inmates are required to wear masks, asymptomatic individuals are quarantined

and symptomatic individuals are placed in isolation until either they test negative or are

released by medical personnel, social visitation has ceased, and attorneys must be

screened before visiting an inmate. [DE 123.] The government also provides that Kerr

has not tested positive for COVID-19. [DE 123.]

       While I am certainly sympathetic with Kerr’s situation and his concern about

potentially becoming infected with COVID-19 from someone else at the facility, I do not

think this is an extraordinary and compelling reason to justify release. See United States




1 People with Moderate to Severe Asthma, CDC, www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/asthma.html (last updated Nov. 20, 2020).
2 Coronavirus, BOP, www.bop.gov/coronavirus/ (last visited Dec. 9, 2020).


                                           Page 7 of 8
USDC IN/ND case 2:18-cr-00066-PPS-APR document 136 filed 12/11/20 page 8 of 8


v. Melgarejo, No. 12-cr-20050, 2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020) (“the mere

presence of COVID-19 in a particular prison (or the BOP generally) cannot justify

compassionate release - if it could, every inmate in that prison could obtain release.”);

United States v. Collins, No. 14-cr-30038, 2020 WL 2301217, at *2 (C.D. Ill. May 8, 2020)

(denying motion for compassionate release, recognizing “the COVID-19 pandemic does

not warrant the release of every federal prisoner with health conditions that makes him

more susceptible to the disease.”).

       Issues surrounding the COVID-19 pandemic are changing rapidly and new

developments are occurring almost every day. At this point, based upon all the facts

before me, I do not think that Kerr’s sentence should be reduced or that he should be

released on home confinement.

                                        Conclusion

       Despite the severity of the COVID-19 pandemic, Kerr’s Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) [DE 120] is DENIED.

Kerr has not shown the factors under section 3553(a) warrant release or that

extraordinary and compelling reasons warrant such a reduction under § 3582(c)(1)(A).

SO ORDERED.

ENTERED: December 11, 2020.

                                          /s/ Philip P. Simon
                                          PHILIP P. SIMON, JUDGE
                                          UNITED STATES DISTRICT COURT




                                        Page 8 of 8
